Citation Nr: 1703124	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-49 349  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the right lower extremity, rated as 20 percent disabling prior to August 16, 2013, and as 40 percent disabling thereafter.  

3.  Entitlement to an increased rating for diabetic peripheral neuropathy of the left lower extremity, rated as 20 percent disabling prior to August 16, 2013, and as 40 percent disabling thereafter.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, III, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from May 1968 to May 1971.  He had subsequent service in the Army National Guard of Virginia from June 1973 to June 1975.  The Veteran died in June 2015 and appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran in February 2016 and VA allowed the substitution.  See 38 U.S.C.A. § 5121A.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2010 and December 2011.  The February 2010 rating decision denied the claim for service connection and the December 2011 rating decision confirmed and continued the 20 percent ratings for diabetic peripheral neuropathy of both lower extremities and denied entitlement to a TDIU.  

In his March 2012 substantive appeal, the Veteran requested a Board videoconference hearing regarding the claims for increased ratings for diabetic peripheral neuropathy of both lower extremities and the claim for entitlement to a TDIU.  In May 2012, however, he withdrew his request for a hearing and in July 2012, he waived his right to a hearing.  

The claims currently on appeal were remanded by the Board in May 2013.  In a February 2014 rating decision, the ratings assigned to diabetic peripheral neuropathy of the left and right lower extremities were increased to 40 percent, effective August 16, 2013.  The claims currently on appeal were remanded by the Board again in October 2014. 

 The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The most probative evidence does not establish that the Veteran's sleep apnea manifested during service or for many years thereafter, or that the disorder was related to service or proximately due to or the result of an established service-connected disorder.  

2.  For the period of the claim prior to August 16, 2013, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities was manifested by      no more than moderate incomplete paralysis of the sciatic nerves.

3.  From August 16, 2013, the Veteran's diabetic peripheral neuropathy of the   right and left lower extremities was manifested by no more than moderately severe incomplete paralysis of the sciatic nerves.

4.  The Veteran's service-connected disabilities did not render him unable to secure    or follow any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  For the period of the claim prior to August 16, 2013, the criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  For the period of the claim prior to August 16, 2013, the criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  From August 16, 2013, the criteria for a rating in excess of 40 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  From August 16, 2013, the criteria for a rating in excess of 40 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A.     §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in January 2010, June 2010, and October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  A hearing transcript from a hearing held in conjunction with a prior appeal   is also of record.  The Board notes that efforts to obtain the Veteran's records from the Social Security Administration (SSA) were unsuccessful, as SSA informed VA    in December 2013 that the Veteran's records had been destroyed.  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the Veteran was asked to provide information for health care providers who had treated his lower extremity peripheral neuropathy and sleep apnea; corrective VCAA notice was provided for the service connection claim, as requested; VA medical records were obtained, and VA examinations   with medical opinions were obtained.  Thereafter, the issues were readjudicated.  Accordingly, the Board finds that there has been substantial compliance with the 
prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted or obtained on the appellant's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to his death, the Veteran sought service connection for sleep apnea, but he did not provide any statements in support of his claim.  

As an initial matter, the Board notes that the Veteran had been diagnosed during the course of the appeal with obstructive sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records are devoid of reference to complaint of, or treatment    for, any trouble associated with sleep, to include sleep apnea.  At the time of a separation examination, clinical evaluation of the Veteran was normal and the Veteran reported that he was in good health.  

The first treatment for sleep disturbances following service was in December 2004, when the Veteran was seen with complaint of difficulty with sleep following neck surgery.  The impression at that time was sleep disturbances.  The differential diagnoses included rule out alcohol dependent sleep disorder, irregular sleep/wake cycle, poor sleep hygiene, chronic pain which requires ruling out alpha-delta    sleep, primary snoring with obstructive sleep apnea.  The Veteran underwent polysomnographic study in March 2005 but no diagnosis was rendered at that   time.  Records from the VA sleep clinic document that the Veteran was diagnosed with moderate obstructive sleep apnea with sleep fragmentation in March 2006.  

As there is no competent and credible evidence of sleep apnea in service, competent evidence linking the condition with service is required to establish service connection.  The Board notes that the Veteran received treatment for sleep apnea, but no opinion regarding the etiology of that condition was provided in the treatment records.  

The Board remanded this claim in October 2014 in pertinent part to schedule the Veteran for a VA sleep disorder examination to determine whether his obstructive sleep apnea is related to service or caused or aggravated by a service-connected disability.  A VA sleep apnea Disability Benefits Questionnaire (DBQ) was conducted in April 2015, at which time the Veteran's claims file was reviewed and a diagnosis of obstructive sleep apnea was provided.  The Veteran reported that he was sleeping in the daytime and would stop breathing and was evaluated with a sleep study and found to have sleep apnea so he was placed on CPAP.  The examiner noted that a sleep study had been performed in March 2006, which showed mild obstructive sleep apnea.  

It was the examiner's opinion that it was less likely than not that the Veteran's sleep apnea was related to or had its onset in service.  The rationale included that the Veteran was diagnosed with sleep apnea after service; that sleep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints; that snoring is not always sleep apnea; that sleep apnea is caused by the blockage   of the upper airway by the tongue and soft palate; and that risk factors included      a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption,  and the use of certain medication and drugs.  The examiner noted that risk is not cause and the primary risk factor is obesity, citing that the Veteran was morbidly obese.  The examiner also indicated that no event or exposure in military service caused sleep apnea; specifically, after reviewing the entirety of available military service records, the Veteran had no symptoms consistent with or suggestive of sleep apnea, and condition which presented itself decades later.  This opinion, which stands uncontroverted in the record, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The examiner also provided an opinion that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale included that the Veteran was diagnosed with sleep apnea after service; that sleep apnea is a condition with a specific established diagnostic criteria and is   not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints; that snoring is not always sleep apnea; that sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate; and that risk factors included a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption, and the use of certain medication and drugs.  The examiner noted that risk is not cause; that no event or exposure in military service caused sleep apnea; that no other condition causes sleep apnea except in the case of significant head trauma; and that the Veteran was not service-connected for traumatic brain injury (TBI).  The examiner also explained that posttraumatic stress disorder (PTSD) and sleep apnea are comorbidities; that these conditions frequently exist together but do not cause each other; and that pain can exacerbate sleep apnea symptoms, but is not causative and does not change the course of the condition.  For these reasons, it was less likely as not that sleep apnea was caused by the Veteran's service-connected disabilities, specifically PTSD, pain from peripheral neuropathy of the upper and lower extremities, or pain from the left knee disability.  The examiner further noted that the current severity of the Veteran's sleep apnea was not greater than the baseline level of the disability. This opinion, which stands uncontroverted in the record, is afforded high probative value.  Id.

To the extent, the Veteran believed that his obstructive sleep apnea was related to service or service-connected disability, as a lay person, the Veteran did not show  that he had specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of obstructive sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his obstructive sleep apnea was not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

As the preponderance of the competent and probative evidence is against the claim  for service connection for sleep apnea on both a direct and secondary basis, the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.       See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

An informal claim for TDIU was filed in May 2010, which the RO interpreted as a new claim for an increased rating for his service-connected disabilities.  A specific claim for an increased rating for diabetic peripheral neuropathy of the right and left lower extremities was received in November 2010.  The December 2011 rating decision on appeal continued the 20 percent disability ratings that had been in effect since November 25, 2009.  The ratings were subsequently increased to 40 percent, effective August 16, 2013, during the course of the appeal.  See February 2014 rating decision.

In this decision, the Board must determine whether the Veteran was entitled to ratings in excess of 20 percent for diabetic peripheral neuropathy of the right and left lower extremities for the period of the claim prior to August 16, 2013 and in excess of 40 percent thereafter.   These disabilities are currently rated pursuant to  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, which is one of the peripheral nerves.  Ratings of 10, 20, 40 and 60 percent are assigned for incomplete paralysis that is mild; moderate; moderately severe; and severe, with marked muscle atrophy, respectively.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical  formula, the Board must evaluate all of the evidence to the end that its decisions  are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran testified in August 2010 that he was able to walk for maybe 15 feet before having to stop and take a break as a result of his bilateral lower extremity peripheral neuropathy.  In a statement received in February 2014, the Veteran's attorney stated it was their belief there was evidence to warrant the assignment of the 40 percent ratings for both lower extremities prior to the date of the August 2013 VA examination.  

The Veteran had decreased sensation in the left lower extremity due to neuropathy in July 2010.  See VA physical therapy consult note.  An August 2010 VA podiatry note indicates monofilament testing for protective sensation revealed intact sensation.  A September 2010 podiatry outpatient note indicates that the Veteran was seen with complaint of peripheral neuropathic pain that had increased so    much in his legs that he had difficulty walking due to balance issues.  On objective examination the Veteran had positive paresthesias and protective sensation was intact.  The plan was to have a neurology consult for a nerve conduction study for possible evaluation for nerve decompression.  

The Veteran was seen for a VA neurology consult in December 2010 due to complaint of increased neuropathic and proprioceptive issues with his feet with increased pain/tingling.  The pertinent impression on EMG/NCV was absent sural sensory responses; and conduction velocities in both peroneal nerves were slowed without significant focal findings.  A December 2010 VA podiatry note indicates that monofilament testing for protective sensation revealed intact sensation.  

A January 2011 VA podiatry note reveals that the Veteran was seen with a chief complaint of pain and burning in his lower extremities.  Gabapentin was not helping.  Examination revealed bilateral paresthesia.  VA podiatry notes dated       in March 2011 and June 2011 indicate that monofilament testing for protective sensation revealed intact sensation.  

The Veteran underwent a VA general medical examination on June 15, 2011.  In pertinent part, the Veteran reported that current treatment for the neuropathy of     both lower extremities included medication, specifically Gabapentin.  The course since onset was stable.  The Veteran reported a history of paresthesias, specifically "tingling" in the bilateral legs and feet.  He denied a history of weakness, paralysis   or numbness.  Physical examination revealed that gait was normal and the Veteran was able to walk without assistance.  Examination of both lower extremities revealed no abnormal findings.  Neurological examination revealed normal coordination.  Detailed reflex examination findings showed normal bilateral knee jerk, ankle jerk, and plantar flexion.  Sensory examination showed normal vibration, pain/pinprick, position sense and light touch of both lower extremities and no dysesthesias.  Detailed motor examination showed normal bilateral hip flexion, knee flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  The examiner noted the findings of the December 2010 EMG/NCV discussed above.  The pertinent diagnosis was peripheral neuropathy of both lower extremities.  There were no effects on the Veteran's usual daily activities.  

An August 2011 VA treatment record showed that neurological examination showed decreased sensation of the feet.  A September 2011 VA podiatry note indicates monofilament testing for protective sensation revealed intact sensation.    A December 2011 VA podiatry note indicates that monofilament testing for protective sensation revealed intact sensation.  

The Veteran had subjective complaints of persistent tingling to his bilateral toe in a January 2012 VA treatment record.  On neurological review of systems, he denied problems with gait and weakness.  Sensory examination using monofilament was abnormal/decreased.  A January 2012 VA podiatry note indicates that monofilament testing for protective sensation revealed intact sensation.  

An April 2012 VA podiatry nursing note indicates that monofilament testing for protective sensation revealed intact sensation.  A July 2012 VA treatment note indicates that neurological examination showed decreased sensation of the feet.      It was noted that the Veteran was functioning independently and used a cane for ambulation.  July 2012, October 2012, and January 2013 VA podiatry notes indicate that monofilament testing for protective sensation revealed intact sensation.  

A February 2013 VA treatment record indicates that there were no motor or sensory deficits, and reflexes were 2+.  Sensory examination using monofilament was normal/intact.  A March 2013 VA podiatry nursing note indicates monofilament testing for protective sensation revealed loss of sensation.  

An April 2013 VA podiatry note documents that there was pain to palpation of the bilateral posterior tibial (PT) and common peroneal nerves and that Tinel's sign was noted at these nerves, bilaterally.  The assessment was bilateral diabetic peripheral neuropathy.  The same findings were noted in a May 2013 VA podiatry note, during which the Veteran reported his legs were still very swollen.  

The Veteran underwent a VA neurology consult in May 2013.  In pertinent part, the EMG and NCV findings contained an impression of absent sural sensory responses; slowed left peroneal conduction and absent right peroneal responses; decreased motor unit potentials and borderline slowing in the tibial nerves; and absent right median sensory responses.  It was noted that the findings showed a sensorimotor polyneuropathy.

A June 2013 VA podiatry nursing note indicates that there was paresthesias, burning, pricking, tingling, numbness and paraplegia.  Monofilament testing for protective sensation revealed loss of sensation.  An August 2013 VA primary care note documents that neurological examination showed poor sensation below the bilateral ankle.  

The Veteran underwent a VA diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) on August 16, 2013, at which time a diagnosis of bilateral lower extremity peripheral neuropathy was provided.  The Veteran reported that he had had a progressively worsening neuropathy secondary to his diabetes,      and that he was taking Gabapentin, which partially alleviated the symptoms.  The symptoms attributable to the diabetic peripheral neuropathy included moderate constant pain (may be excruciating at time) of both lower extremities; moderate intermittent pain (usually dull) of both lower extremities; moderate paresthesias and/or dysesthesias of both lower extremities; and moderate numbness of both lower extremities.  Neurologic examination revealed normal knee extension and flexion, ankle plantar flexion, and ankle dorsiflexion on both sides.  Deep tendon reflexes were 1+ (decreased) in the bilateral knee and bilateral ankle.  Light touch and monofilament testing was normal in both knees/thighs and both ankles/lower legs,  but decreased in both feet/toes.  Vibration sensation was decreased in both lower extremities.  There was no muscle atrophy, but the Veteran did have trophic changes attributable to diabetic peripheral neuropathy, namely shiny skin on both lower extremities.  The examiner indicated that the Veteran had incomplete paralysis of  both sciatic nerves that was moderately severe.  The femoral nerves (anterior crural) were normal on both sides.  The findings of the May 2013 EMG/NCV noted above were included.  

A September 2013 VA podiatry nursing note indicates that monofilament testing for protective sensation revealed loss of sensation.  A December 2013 VA podiatry nursing note indicates that monofilament testing for protective sensation revealed intact sensation.  

VA podiatry notes dated in February 2014, March 2014 and April 2014 pain to palpation of the bilateral PT and common peroneal nerves.  In addition, Tinel's sign was noted at the bilateral common peroneal and PT nerves.

A May 2014 podiatry note indicates that the Veteran was seen with chief complaint of left lower extremity nerve compression with numbness and tingling discomfort that had failed conservative therapy.  He was requesting surgical intervention.  There was pain to palpation of the bilateral PT and common peroneal nerves and Tinel's sign was noted at the bilateral common peroneal and PT nerves.  The assessment was lower extremity peripheral nerve entrapment and the proposed surgical procedure was a left triple nerve decompression.  The Veteran underwent left lower extremity nerve decompression on May 12, 2014.  On May 20, 2014, sensation was diminished but returning due to surgery. 

A September 4, 2014, VA podiatry note indicates that the Veteran was seen with chief complaint of right lower extremity nerve compression with numbness and tingling discomfort that had failed conservative therapy.  The Veteran requested surgical intervention.  There was pain to palpation of the bilateral PT and common peroneal nerves and Tinel's sign was noted at the bilateral PT and common peroneal nerves.  The assessment was lower extremity peripheral nerve entrapment.  The proposed surgical procedure was right triple nerve decompression.  The Veteran underwent a triple nerve release of the right foot on September 15, 2014.  On September 17, 2014, the Veteran reported throbby, aching pain at a level 5/10.  No other pedal complaints were noted and epicritic sensation was intact.  On September 24, 2014, gross sensation was improved.  In October 2014, gross sensation was improving.  See podiatry notes.  

October 2014 and February 2015 VA podiatry notes document monofilament testing for protective sensation revealed intact sensation.  

The Veteran underwent a VA diabetic sensory-motor peripheral neuropathy        DBQ on April 2, 2015, specific to his lower extremities.  A diagnosis of diabetic peripheral sensorineuropathy was provided.  The symptoms attributable to the diabetic peripheral neuropathy included moderate intermittent pain (usually dull)   of both lower extremities; and moderate paresthesias and/or dysesthesias of the      left lower extremity and mild paresthesias and/or dysesthesias of the right lower extremity.  There was no constant pain or numbness.  Neurologic examination revealed normal knee extension and flexion, ankle plantar flexion, and ankle dorsiflexion on both sides.  Deep tendon reflexes were 1+ (decreased) in the left knee and both ankles and 2+ in the right knee.  Light touch/monofilament testing was normal in both knees/thighs, both ankles/lower legs, and both feet/toes.  Position sense was normal for both extremities.  Vibration sensation was normal    in the right lower extremity and absent in the left lower extremity.  There was no muscle atrophy, but the Veteran did have trophic changes attributable to diabetic peripheral neuropathy, namely dystrophic great toenails, bilaterally.  The examiner indicated that the Veteran had incomplete paralysis of both sciatic nerves that was mild.  The femoral nerves (anterior crural) were normal on both sides.  The Veteran also had scars related to the diagnosed condition, but the scars were not painful and/or unstable and the total area was not greater than 39 square centimeters (6 square inches).  

The preponderance of the evidence of record is against the assignment of ratings in excess of 20 percent for the Veteran's diabetic peripheral neuropathy of the right or left lower extremity for the period of the claim prior to August 16, 2013.  In this regard, the record does not suggest the presence of more than moderate, incomplete paralysis due to diabetic nerve impairment.  The Board notes the records during this time frame reveal the Veteran's subjective complaints of pain, weakness, fatigue, tingling, numbness and some swelling, and that there is objective evidence of absent sural nerve, right medial nerve and right peroneal nerve sensory responses, slowed left peroneal nerve sensory response, and decreased tibial nerve sensory responses on EMG.  However, there is no indication from the records that the Veteran's strength and muscle tone were anything other than normal, or that there were any trophic changes.  The records during this time frame also consistently reveal normal reflexes.  Additionally, although the record does indicate there is impairment of sensation, the record does not suggest persistent loss of sensation, and the only records indicating loss of sensation were dated in February 2013 and June 2013.  Furthermore, the November 2009 VA examiner specifically indicated that the peripheral neuropathy exhibited in the toes, feet and ankles to the mid-calves was moderate on monofilament and pinprick testing and the Veteran was able to walk without assistance during the June 2011 VA examination.  The Board also notes,   as discussed above, VA regulations dictate that when the peripheral nerve involvement is wholly sensory, the rating should be for, at most, the moderate degree.  See 38 C.F.R. § 4.124a.  

The preponderance of the evidence of record also does not support the assignment of ratings in excess of 40 percent for the Veteran's diabetic peripheral neuropathy of the right or left lower extremity from August 16, 2013.  In this regard, the record does not suggest the presence of more than moderately severe, incomplete paralysis due to diabetic nerve impairment.  The Board acknowledges that the records during this time frame reveal the Veteran's subjective complaints of pain, paresthesias and/or dysesthesias, numbness, and tingling discomfort, the complaints of constant and intermittent pain and of paresthesias and/or dysesthesias and numbness were noted by the August 2013 VA examiner to be moderate.  Moreover, the April 2015 VA examiner noted the absence of constant pain and numbness and indicated that the complaints of intermittent pain and paresthesias and/or dysesthesias were moderate.  Additionally, there is no indication that the Veteran's bilateral lower extremity exhibited diminished strength or a change in muscle tone.  The Board acknowledges that the Veteran's reflexes were noted to be decreased on both the August 2013 and April 2015 VA examinations, and that trophic changes attributable to diabetic peripheral neuropathy were noted on both examinations, namely shiny skin on both lower extremities during the August 2013 examination and dystrophic great toenails, bilaterally, during the April 2014 examination; however, the August 2013 VA examiner specifically determined that the incomplete paralysis of the Veteran's sciatic nerves was moderately severe and the April 2015 VA examiner found it to be only mild.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's diabetic peripheral neuropathy of the right and left lower extremities has warranted the 20 percent ratings assigned prior to August 16, 2013, and the 40 percent ratings assigned thereafter, and that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-57.

The Board has considered whether separate, compensable ratings would be warranted for the scars related to the service-connected conditions noted during   the April 2015 VA examination.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition was not "duplicative    of or overlapping with the symptomatology" of the other condition.)  In this case, however, there is no contention, and the evidence does not show, that separate compensable ratings are warranted for the related scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This is so because the scars are not located on the head, face or neck and they have not been described as deep or superficial and nonlinear; unstable or painful; or disabling.  See April 2015 VA examination.  As such, the assignment of separate, compensable ratings for the scars associated with these service-connected conditions is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional    or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, pain, weakness, fatigue, tingling, numbness, swelling and paresthesias are contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  In any event, there is no contention, and the evidence does not suggest, that the Veteran's diabetic peripheral neuropathy of the right and left lower extremities resulted in frequent hospitalization during the course of the appeal or that the conditions markedly interfered with employment.  Indeed, as discussed in more detail below, the evidence indicates that the Veteran  was able to work in an incentive therapy program between 2005 and April 2015.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration should be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Id. at 363. 

In this case, the Veteran's combined rating during the course of the claim prior to August 16, 2013 was 80 percent.  From August 16, 2013, the Veteran's combined rating was 100 percent, and the claim for TDIU due to multiple service-connected disabilities is moot from that period forward.  

In seeking entitlement to a TDIU, the Veteran reported that his service-connected PTSD, type II diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremity prevented him from securing or following any substantial gainful occupation.  He listed 1998 as the date his disability affected full-time employment, that he last worked full-time, and that he became too disabled to work.  The Veteran reported that he had been employed in heavy construction from 1996 to 1998 and had missed 20 days due to illness.  He indicated that he left his last job because of his disability; that he received disability retirement benefits; and that he did not receive or expect to receive workers compensation benefits.  The Veteran stated he had not tried to obtain employment since becoming too disabled to work.  He reported he had completed two years of high school and did not have any other education or training before becoming or since becoming too disabled to work.  See VA Form 21-8940 received August 2012.  



During the November 2009 VA examination, the Veteran reported that he had retired in 1998 due to a neck surgery and that he was receiving Social Security disability.  During a July 2010 VA joints examination, the Veteran reported he had retired due to medical (physical) problems, and specifically noted an on-the-job accident injury to his neck with several subsequent cervical spine surgeries.  It    was also noted that the Veteran had a current assignment in the incentive therapy program at the VA Medical Center and was working five to six hours a day five days a week delivering items for physical therapy and prosthetics and folding towels and sheets.  In regards to the Veteran's functional limitations in an occupational environment due solely to his service-connected left knee disability, the VA examiner stated that he was able to function in occupations requiring light physical activity with the ability to have rest periods, though he was unable to stand and walk for long periods of time and was unable to squat.  

An October 2013 VA treatment record indicates that the Veteran was initially assigned to the PT clinic through the incentive therapy (IT) program in 2005 and had proved to be an excellent IT worker in both attendance as well as work ethic.  He was well liked in the PT clinic setting; had always gotten along well with all staff and fellow IT peer workers alike; and continued to process a caring and dedicated personality.  It was noted he had been a model IT worker and always   had been has he knew exactly what was expected of him and always strived to do    a good job.

In an October 2013 addendum, the examiner who conducted several August 2013 examinations reported that in regards to left knee medial meniscus tear, physically demanding labor, especially which involves prolonged standing/walking, climbing stairs, or squatting, was negatively impacting by Veteran's knee condition; sedentary labor was not impacted; the Veteran was unable to secure and maintain gainful employment that required any of the restricted physically demanding activities, but sedentary labor or physically demanding labor with provisions was not precluded.  In regards to the Veteran's diabetes mellitus and erectile dysfunction, the diabetes alone did not preclude employment of any type and the erectile dysfunction did not preclude employment.  In regards to the Veteran's peripheral neuropathy, bilateral upper and lower extremities, secondary to diabetes mellitus, physically demanding labor that required manual labor or frequent walking/ambulation was negatively impacted by  the Veteran's bilateral upper and lower extremity peripheral neuropathy, respectively.  The Veteran was unable to secure and maintain gainful employment which is physically demanding, especially requiring manual labor, dexterity, or frequent ambulation; however, purely sedentary labor, unless it requires dexterity, is not impacted or precluded.  

A January 2014 VA record indicates that the Veteran continued with his incentive therapy work assignment and that he had participated in IT for over nine years.  It was noted that his physical abilities had regressed to the point where he complained of knee pain upon walking any length of marginal distance and that because of    this ailment he was not called upon to walk any extended length of distance.  His primary duties were to order and fold clinic linens; change linen on treatment tables; and fill whirlpool tubs and clean them when PT treatment is finished.  His attitude remained good and his work ethic and attendance were good.  He was well liked in the clinic setting and always provided help to the best of his abilities.  The Veteran wanted to continue with the present assignment and schedule.  

The examiner who conducted the April 2015 DBQ indicated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work, noting that he continued to work in the IT program 20 hours per week.  The examiner noted that the Veteran's diabetes did not specifically impact employment and that he would  be limited in his ability to do or perform prolonged standing, walking or lifting based on his lower extremity neuropathy and left knee condition, however, he was presently working 30 hours a week.  



While the Board does not doubt that the Veteran's service-connected disabilities  had some effect on his employability, the preponderance of the evidence does not support the contention that his service connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment prior to his death.  In this vein, the Board notes that prior to filing his claim, the Veteran reported during the November 2009 VA examination that he had retired from his last job in 1998 due to a neck surgery, not as a result of any of his service-connected disabilities; and a January 2014 VA record indicated that the Veteran continued with his IT work, which had been doing for over nine years (since approximately 2005).  Moreover, the examiner who conducted the August 2013  VA examinations determined that the Veteran's diabetes mellitus and erectile dysfunction did not preclude employment; and that sedentary labor was not precluded by the Veteran's left knee and bilateral upper and lower extremity peripheral neuropathy.  Based on the foregoing, entitlement to a TDIU is not warranted.  Since the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for sleep apnea is denied.  

A rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity for the period of the claim prior to August 16, 2016, and in excess of 40 percent thereafter, is denied.  

A rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity for the period of the claim prior to August 16, 2016, and in excess of 40 percent thereafter, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


